                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                          Criminal No. 7:18-CR-75-D
                            Civil No. 7:21-CV-41-D


RICHARD STINSON,                            )
                                            )
                     Petitioner,            )
                                            )
      V.                                    )                   ORDER
                                            )
UNITED STATES OF AMERICA,                   )
                                            )
                     Respondent.            )




       Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing

§ 2255 Proceedings, the United States Attorney is DIRECTED to file an Answer pursuant

to Rule 5, .Rules Governing § 2255 Proceedings, or to make such other response as
 !

appropriate to the above-captioned § 2255 Motion to Vacate, Set Aside or Correct

Sentence, within forty (40) days of the filing of this order.



       SO ORDERED. This J£.. day of March, 2021.




                                        JAES C. DEVER Ill
                                        UNITED STATES DISTRICT JUDGE

·"




           Case 7:18-cr-00075-D Document 131 Filed 03/10/21 Page 1 of 1
